DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,921,242 in view of Polli et al. US Pub. No. 2007/0086625.
Regarding claim 1, claim 1 of the US patent teaches all of the limitations of the claim except for “submitting the measured value to a manufacture of the authentic product or to a third party for the product authenticity verification”.
Polli teaches submitting the measured value to a manufacture of the authentic product or to a third party for the product authenticity verification (paragraph 65).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have submitting the measured value to a manufacture of the authentic product or to a third party for the product authenticity verification for the purposes of verifying the product is authentic when the manufacturer does not publicly release the measured value data to ensure trade secrets.
Regarding claim 2, claim 2 of the US patent reads on the claim. 
Regarding claim 3, claim 3 of the US patent reads on the claim. 
Regarding claim 4, claim 4 of the US patent reads on the claim. 
Regarding claim 5, claim 5 of the US patent reads on the claim. 
Regarding claim 6, claim 6 of the US patent reads on the claim. 
Regarding claim 7, claim 7 of the US patent reads on the claim. 
Regarding claim 8, claim 8 of the US patent reads on the claim. 
Regarding claim 9, claim 9 of the US patent reads on the claim. 
Regarding claim 10, claim 10 of the US patent reads on the claim. 
Regarding claim 11, the patent is silent with respect to the isotope ratio gas analyzer is based on the non-dispersive infrared spectroscopy method. 
The examiner takes official notice it is well known to use the non-dispersive infrared spectroscopy method.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the isotope ratio gas analyzer is based on the non-dispersive infrared spectroscopy method for the purposes of increasing the accuracy of measurement and increase the flexibility of the system.
Regarding claim 12, claim 11 of the US patent reads on the claim. 
Regarding claim 13, the patent is silent with respect to the isotope ratio gas analyzer is based on the Fourier Transform Spectroscopy method. 
The examiner takes official notice it is well known to use the Fourier Transform Spectroscopy method.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the isotope ratio gas analyzer is based on the Fourier Transform Spectroscopy method for the purposes of increasing the accuracy of measurement and increase the flexibility of the system.
Regarding claim 14, the patent is silent with respect to the isotope ratio gas analyzer is based on the Frequency Comb Spectroscopy method.
The examiner takes official notice it is well known to use the Frequency Comb Spectroscopy method.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the isotope ratio gas analyzer is based on the Frequency Comb Spectroscopy method for the purposes of increasing the accuracy of measurement and increase the flexibility of the system.
Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “measuring a value proportional to the ratio of a number of molecules of a first isotopologue of the oxide in the sample to a number of molecules of a second isotopologue of the gaseous oxide; d) submitting the measured value to a manufacture of the authentic product or to a third party for the product authenticity verification” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Claims 2-14 would also be allowed as being directly or indirectly dependent of the allowed independent base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/Primary Examiner, Art Unit 2877